Case 1:20-cr-00388-DLC Document 28 Filed 08/07/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 
     
      
   

      

  

wee ee ee a i tr ee x
: 20cr00388 (DLC)
UNITED STATES OF AMERICA, :
ORDER
~y-
MARIO REYNOSO-HICIANO, JOEL CABRERA
a/k/a “Gordo,” a/k/a “Oso,” VUADIMIR
REYES, YUDITH REYNOSO~HICIANO a/k/a i
“La Classica,” and PEDRO REYNOSO, ; |, DOCUMENT
|| ELECTRONICALLY Fr Ep
Defendants. : || DOC #&:
- oo ee x | DATE FILED: Bilal, - i
—————

  

DENISE COTE, District Judge:

Due to the COVID-19 pandemic, the initial conference in this
action will not be held in the courtroom but will proceed as a
telephone conference. It is hereby

ORDERED that the telephone conference will be held on August
28, 2020, at 10:00 a.m. At that conference, a trial date will be
chosen. After the Government recites the procedural history of
this case, outlines the nature of the evidence it intends to
offer at any trial, and proposes a schedule for the production of
discovery materials to the defendants, the Court will consult the
parties regarding the scheduling of the trial. After a trial
date is selected, a schedule for motions will be set and the
propriety of any exclusion of time under the Speedy Trial Act
will be addressed.

IT IS FURTHER ORDERED that counsel for the Government and

the defendants will consult in advance of the conference to reach

 
Case 1:20-cr-00388-DLC Document 28 Filed 08/07/20 Page 2 of 3

agreement, if possible, on a proposed date for the trial.

IT IS FURTHER ORDERED that any defendant released on bail
must also participate in the conference unless permission has
been sought and granted to excuse that participation.

IT IS FURTHER ORDERED that this scheduling conference will
proceed without the participation of incarcerated defendants
because of the limitations on the Court’s ability to arrange for
the participation of incarcerated defendants in remote
proceedings during the pandemic.

IT IS FURTHER ORDERED that by August 21 the parties shall
send to the Chambers email, CoteNYSDChambers@nysd.uscourts,gov,
each of the telephone numbers that each defendant and each
attorney will be using to access the conference,

IT IS FURTHER ORDERED that counsel for any incarcerated
defendant shall order a copy of the transcript of the conference
and promptiy after its receipt either provide a copy of the
transcript or read it to the defendant.

IT IS FURTHER ORDERED that the dial-in credentials for the

August 28 telephone conference are the following:

Dial-in: 888-363-4749
Access code: 4324948

IT IS FURTHER ORDERED that the parties shali use a landline

if one is available.

 

 
Case 1:20-cr-00388-DLC Document 28 Filed 08/07/20 Page 3 of 3

 

IT IS FURTHER ORDERED that defense counsel shail provide a
copy of or read this order to the defendant.

IT IS FURTHER ORDERED that any objection to this Order
shall be filed no later than August 14.

Dated: New York, New York
August 7, 2020

  

* a i
i /
i

Nerang UN.
GHNTSR ‘COTE
United States District Judge

 
